UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1486


CAROLYN YVONNE MURPHY TAYLOR,

                   Plaintiff - Appellant,

             v.

CITY OF COLUMBIA; CHARLES AUSTIN, in his official capacity
as City Manager and his individual capacity; DONNIE
BALZEIGLER, in his official capacity as Code Enforcement
Officer and his individual capacity; LARRY MCCALL, in his
official capacity as Chief Code Enforcement Officer and his
individual capacity,

                   Defendants – Appellees,

             and

WALTER TODD, Esq., in his official capacity as Assistant
City Attorney and his individual capacity; DANA MARIE THYE,
Esq., in her official capacity as Assistant City Attorney
and her individual capacity; HUNTER P. SWANSON, Esq., in her
official capacity as Assistant City Attorney and her
individual capacity,

                   Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Joseph R. McCrorey, Magistrate
Judge. (3:07-cv-00983-JFA-JRM)


Submitted:    October 15, 2009                 Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Carolyn Yvonne Murphy Taylor, Appellant Pro Se. Robert Gordon
Cooper, OFFICE OF THE CITY ATTORNEY, Columbia, South Carolina;
William Henry Davidson II, Matthew Blaine Rosbrugh, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Carolyn     Yvonne       Murphy       Taylor     seeks     to     appeal

magistrate judge’s orders granting in part and denying in part

her   motions     to     compel   discovery.           This    court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and     certain    interlocutory        and       collateral    orders,   28     U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                     The orders Taylor seeks to

appeal are neither final orders nor appealable interlocutory or

collateral orders.          Accordingly, we dismiss the appeal for lack

of jurisdiction.           We dispense with oral argument because the

facts    and    legal    contentions      are      adequately    presented      in   the

materials      before     the   court    and       argument    would    not    aid   the

decisional process.

                                                                              DISMISSED




                                              3